DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28, 31, 38, and 44 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 28 recites the limitation “the gas outlets are at the tip of the probe” in line 1. It is unclear what constitutes the tip of the probe, as neither the claim nor the specification provide a standard for ascertaining the requisite degree. For instance, it is unclear how gas outlets at or within about 1 cm of the tip of the probe, as recited in claim 27, is distinct from gas outlets at the tip of the probe. Since one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, this limitation is indefinite. Clarification and correction is required.
length to diameter ratio of the probe” in line 1. The claim recites a length to diameter ratio of the probe, implying the existence of a diameter in the probe. However, neither claim 31 nor any of the claims it is dependent on establish the probe having a cylindrical, conical, or other shape possessing a diameter. As such, it is unclear what would read as the length to diameter ratio of the probe. Contrast this claim 41, which states “the probe is a generally cylindrical elongated probe” in line 2, specifying the probe’s specific shape. Clarification and correction is required.
	Claim 38 recites the limitation “the gas outlets are at the tip of the probe” in line 1. As stated for claim 28 above, it is unclear what constitutes the tip of the probe, as neither the claim nor the specification provide a standard for ascertaining the requisite degree. Clarification and correction is required.
	Claim 44 recites the limitation “further comprising a recessed gas chamber at an end of the booster connected to the gas inlet” in lines 2-3. The claim recites a booster connected to the gas inlet. However, claim 36, upon which claim 44 is dependent, states that “the gas inlet is in the booster”. Thus, it is unclear how the gas inlet can be both in the booster and connected to the booster. Furthermore, the limitation “a recessed gas chamber at an end of the booster connected to the gas inlet” is indefinite because the limitation can be directed to multiple interpretations. Specifically, it is unclear if:
The recessed gas chamber is at an end of the booster, with the recessed chamber being connected to the gas inlet; or
The recessed gas chamber is at and end of the booster, with the booster
Another interpretation not stated above.
Clarification and correction are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 26-31, 33-38, 40-42, and 45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rundquist et al. (US 2012/0042751 A1, cited in IDS filed 02/22/2019).
Regarding claim 26, Rundquist teaches methods for degassing and for removing impurities from molten metals, which include operating an ultrasonic device in a molten metal bath (Abstract). The ultrasonic device may comprise an ultrasonic transducer, a probe attached to the ultrasonic transducer, the probe comprising a tip; and a gas delivery system, the gas delivery system comprising a gas inlet, a gas flow path through the probe, and a gas outlet at the tip of the probe ([0007]). The gas delivery channel may extend through the tip of the probe, which is specified to be an ultrasonic probe ([0056]). The probe may also comprise a ceramic two or more gas delivery channels extending through the probe.  
	Regarding claim 27, Rundquist teaches a gas outlet at the tip of the probe ([0007]), which is within the claimed range of at or within about 1 cm of the tip of the probe. 
	Regarding claim 28, Rundquist teaches gas outlet at the tip of the probe ([0007]). 
	Regarding claim 29, Rundquist teaches that the ultrasonic probe may comprise of various ceramics, such as a Sialon, a Silicon carbide, a Boron carbide, a Boron nitride, a Silicon nitride, an Aluminum nitride, an Aluminum oxide, a Zirconia, or a combination thereof ([0040]).
	Regarding claim 30, Rundquist teaches that the ultrasonic probe may comprise a Sialon ([0007], [0040]). 
	Regarding claim 31, Rundquist teaches that the length to diameter ratio (L/D) of the ultrasonic probe may be in a range from about 5:1 to about 25:1 ([0058]).
	Regarding claim 33, Rundquist teaches that the ratio of the cross-sectional area of the ultrasonic probe to the cross-sectional area of the gas delivery channel (i.e., at the gas injection point or gas outlet) may be in a range from about 30:1 to about 1000:1 ([0058]).
	Examiner notes that while claim 33 does not specify whether the limitation “the cross-sectional area of the gas delivery channels” is directed towards the cross-sectional area of a single gas delivery channel (which has an identical cross-sectional area with the other gas delivery channels) or the total cross-sectional area of all the gas delivery channels, applicant’s specification discloses an embodiment which utilizes the total area of three gas delivery 
	Regarding claim 34, Rundquist teaches the ultrasonic deice further comprising a booster between the transducer and the probe (Claim 11).
	Regarding claim 35, Rundquist teaches a method for reducing an amount of a dissolved gas and/or an impurity in a molten metal bath, the method comprising operating an ultrasonic device in the molten metal bath (Claim 13).
Regarding claim 36, Rundquist teaches an ultrasonic device comprising an ultrasonic transducer, a probe attached to the ultrasonic transducer, the probe comprising a tip; and a gas delivery system, the gas delivery system comprising a gas inlet, a gas flow path through the probe, and a gas outlet at the tip of the probe ([0007]). The gas delivery channel may extend through the tip of the probe, specified to be an ultrasonic probe ([0056]), while the probe may also comprise a ceramic ([0007]). The gas outlet at the tip of the probe is within the claimed limitation of gas outlets at or within about 2 cm of the tip of the probe. Rundquist further teaches the terms “a,” “an,” and “the” are intended to include plural alternatives, e.g., at least one ([0018]). Thus, Rundquist’s disclosure reads on the probe comprising a tip and two or more gas delivery channels extending through the probe.  Rundquist further teaches that ultrasonic device comprising a booster between the ultrasonic transducer and the probe and that the gas inlet is in the booster (Claims 11-12).
Regarding claim 37, Rundquist teaches a gas outlet at the tip of the probe ([0007]), which is within the claimed range of at or within about 1 cm of the tip of the probe. 
	Regarding claim 38, Rundquist teaches gas outlet at the tip of the probe ([0007]). 
claim 40, Rundquist teaches that the ultrasonic probe may comprise a Sialon ([0007], [0040]).
Regarding claim 41, Rundquist teaches that the ultrasonic probe may generally cylindrical in shape ([0040]) which is elongated ([0053]). Rundquist further teaches the length to diameter ratio (L/D) of the ultrasonic probe (e.g., a unitary elongated probe) may be in a range from about 5:1 to about 25:1 ([0058]), and that it may be beneficial to employ an attachment nut to secure the ultrasonic probe to the booster ([0059]). 
Regarding claim 42, Rundquist teaches that the ratio of the cross-sectional area of the ultrasonic probe to the cross-sectional area of the gas delivery channel (i.e., at the gas injection point or gas outlet) may be in a range from about 30:1 to about 1000:1 ([0058]).
Regarding claim 45, Rundquist teaches a method for reducing an amount of a dissolved gas and/or an impurity in a molten metal bath, the method comprising operating an ultrasonic device in the molten metal bath (Claim 13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 32, 39, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Rundquist et al (US 2012/0042751 A1).
Regarding claim 32, Rundquist teaches all the limitations of claim 30 as set forth above. As stated for claim 26 above, Rundquist further teaches that the terms “a,” “an,” and “the” are intended to include plural alternatives, e.g., at least one ([0018]).  Thus, Rundquist teaches the probe comprising at least one gas delivery channel, which encompasses the claimed range of two to eight delivery channels. The MPEP states that “In the case where the claim ranges ‘overlap or lie inside the ranges disclosed by the prior art’ a prima facie case of obviousness exists” (See MPEP 2144.05(I)). Thus there is a prima facie case that the current claim is obvious in light of Rundquist’s disclosure.
Regarding claim 39, Rundquist teaches all the limitations of claim 36 as set forth above. Rundquist further teaches that the terms “a,” “an,” and “the” are intended to include plural alternatives, e.g., at least one ([0018]).  Thus, Rundquist teaches the probe comprising at least one gas delivery channel, which encompasses the claimed range of two to eight delivery channels. As stated for claim 32 above, there is a prima facie case that the current claim is obvious in light of Rundquist’s disclosure.
.

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Rundquist in view of Eguchi et al. (EP 0365013 A2).
	Regarding claim 44, Rundquist teaches all the limitations of claim 36 as set forth above. However, Rundquist does not teach the ultrasonic device of claim 36 further comprising a recessed gas chamber at an end of the booster connected to the gas inlet, where the recessed gas chamber is configured to direct gas flow to the gas delivery channels.
	Eguchi teaches a device for releasing and diffusing bubbles into liquid, which comprises a rotary shaft to be disposed in a liquid (Abstract). The liquid can be molten metal such as aluminum or aluminum alloy (page 4, lines 57-58). There is a recessed portion 23 formed in the top of the rotor 20 centrally thereof, with the recessed portion being connected to discharge ports 22 (page 4, lines 27-29). With the rotor 20 fixed to the shaft 10, the remainder of the recessed portion 23 serves as a gas chamber 25 (page 4, lines 31-32). As best can be determined, the limitations of claim 44 are interpreted as being directed to the recessed gas chamber being connected to the gas inlet (see 112(b) rejection of claim 44 above). The rotary 10 has a gas channel 11 (page 4, lines 25-27) which reads on the recessed gas chamber being connected to the gas inlet. The above elements are shown in Figures 3 and 4 below:

    PNG
    media_image1.png
    528
    454
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    335
    475
    media_image2.png
    Greyscale

	Rundquist and Eguchi are analogous because both are directed to releasing and diffusing gases in molten metals.
As Rundquist teaches the ultrasonic device may comprise a means for introducing a purging gas into a molten metal bath ([0048]) but does not teach a specific structure to introduce said purging gas, one would look to the prior art to determine a structure that can effectively releasing gases into a molten metal. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have connected the recessed gas chamber taught by Eguchi to the gas inlet taught by Rundquist, thereby combining prior elements according to known methods to yield predictable results (see MPEP 2143). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 26-40, 42, and 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,316,387 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. The instant application recites the limitation "gas outlets at or within about 2 cm of the tip of the probe; wherein the probe comprises a ceramic" in line 8-9 of claim 26. U.S. '387 recites "gas outlets are at or within about 2 cm of the tip of the probe" in lines 1-2 of claim 2 and “wherein the probe comprises a ceramic” in lines 1-2 of claim 5. While claims 26-40, 42, and 45 are not identical to claims 1-20 of U.S. ‘387, the claims disclosed in U.S. ‘387 teach the same limitations claimed in the instant application. For instance, while instant claim 32, dependent on claim 30 recites “the probe comprises from two to eight gas delivery channels”, claim 7 of U.S. ‘387, dependent on claim 1, also recites “the probe comprises from two to eight delivery channels. Since the instant claims are obvious variations of the U.S. ‘387 claims, no patentable distinction is seen between a device as presently claimed and the device as defined in the claims of U.S. ‘387. 
Claims 26-40, 42, and 44-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,528,167 B2. Although the the claims disclosed in U.S. ‘167 teach the same limitations in claims 26-40, 42, and 44-45 the instant application, meaning they are obvious variations. For instance, instant claim 44 recites the limitation “comprising a recessed gas chamber at an end of the booster connected to the gas inlet, wherein the recessed gas chamber is configured to direct gas flow to the gas delivery channels” in lines 1-3, and U.S. ‘167 teaches the same limitations in claim 8. Since the instant claims are obvious variations of the U.S. ‘167 claims, no patentable distinction is seen between a device as presently claimed and the device as defined in the claims of U.S. ‘167.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP H LEUNG whose telephone number is (408)918-7654.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 9:00-6:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH D HENDRICKS can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Keith D. Hendricks/Supervisory Patent Examiner, Art Unit 1733                                                                                                                                                                                                        



/PHILLIP H LEUNG/Examiner, Art Unit 1733